 Case 1:19-cr-00304-LMB Document 47 Filed 06/11/20 Page 1 of 23 PageID# 172



                    IN THE UNITED STATES DISTRICT COURT FOR THE

                             EASTERN DISTRICT OF VIRGINIA

                                          Alexandria Division



UNITED STATES OF AMERICA                        )
                                                )
               v.                               )       Criminal No. 1:19-CR-304 (LMB)
                                                )
HENRY KYLE FRESE,                               )
                                                )
                       Defendant                )

           GOVERNMENT’S POSITION WITH RESPECT TO SENTENCING

       The United States, by and through its undersigned counsel, hereby files its position on

sentencing. The United States has no objections or corrections to the presentence report (“PSR”).

While the U.S. Sentencing Guidelines (“USSG”) calculation is 120 months, based on the

information in the government’s sealed filing and application of the 18 U.S.C. § 3553(a)

sentencing factors, the government asks that the Court sentence the Defendant Henry Kyle Frese

(the “defendant”) to 108 months’ imprisonment. For the reasons stated below, a nine-year

sentence is commensurate with the defendant’s betrayal in this case. The defendant betrayed the

oath he took to the United States to protect classified national defense information (“NDI”). He

did so by passing SECRET and TOP SECRET national defense information to two journalists and

an overseas consultant on at least 19 separate occasions. He did so for his own selfish interests.

A nine-year sentence furthers the interests of justice in this case and further serves to protect the

national security of the United States.




                                                    1
    Case 1:19-cr-00304-LMB Document 47 Filed 06/11/20 Page 2 of 23 PageID# 173



I.       PROCEDURAL HISTORY

         On October 8, 2019, a grand jury sitting in the Eastern District of Virginia returned an

indictment charging Henry Kyle Frese, who was then employed as a Defense Intelligence Agency

(“DIA”) analyst, with two counts of willful transmission of NDI in violation of 18 U.S.C. § 793(d).

On February 20, 2020, the defendant appeared before this Court and entered a plea of guilty to

Count One of the Indictment. Sentencing is currently scheduled for June 18, 2020.

II.      FACTUAL HISTORY

         The defendant began working for DIA as a contractor in January 2017. See Statement of

Facts (“SOF”), ¶ 2 [Dkt. 42]. In order to work as a contractor at DIA, the defendant maintained a

TOP SECRET// SCI1 U.S. government security clearance and had access to NDI classified up to

the TOP SECRET//SCI level. Id.; see also Presentence Investigative Report (“PSR”) at ¶ 9 [Dkt.

46].    In 2018, the defendant became a full-time employee of DIA, maintaining his TOP

SECRET//SCI security clearance and access to classified NDI. SOF at ¶ 2; PSR at ¶ 9. For both

his contractor role and his subsequent full-time employment with DIA, the defendant underwent

training in the proper handling of classified NDI and the potential damage to the United States

from the unauthorized disclosure of classified information. SOF at ¶ 6; PSR at ¶ 13.

         From January 2018 until November 2018, the defendant lived with a certain journalist

(“Journalist 1”). SOF at ¶ 10; PSR at ¶ 17. The defendant and Journalist 1 followed each other

on Twitter, meaning each could see what the other was posting on that platform. SOF at ¶ 11; PSR

at 18. While the defendant was living with Journalist 1, she published eight articles containing


1
  Access to SCI is further restricted beyond the restrictions already in place for classified information. SCI is a type
of classified information concerning or derived from sensitive intelligence sources, methods, or analytical processes.
SCI must be handled within formal access control systems established by the Director of National Intelligence. One
must receive explicit permission to access an SCI control system or compartment. Once it is determined a person
should have access to an SCI compartment, that person signs a nondisclosure agreement specific to that compartment.



                                                           2
    Case 1:19-cr-00304-LMB Document 47 Filed 06/11/20 Page 3 of 23 PageID# 174



classified NDI related to certain foreign countries’ weapons capabilities. SOF at ¶ 8; PSR at 15.

          On one particular occasion related to Journalist 1’s reporting on these foreign countries’

weapons capabilities, Journalist 1’s publication (“Article 1”) came almost immediately after the

defendant spoke with both Journalist 1 and a second journalist (“Journalist 2”) who worked for a

media outlet affiliated with the one for which Journalist 1 worked. SOF at ¶ 16; PSR at ¶ 23. Prior

to the publication of Article 1, the defendant had viewed on multiple occasions an intelligence

product containing the same NDI subsequently published in Article 1 (“Intelligence Product 1”).

SOF at ¶ 14; PSR at 21. After his second viewing of Intelligence Product 1, in April 2018, the

defendant and Journalist 1 exchanged direct messages on Twitter discussing Journalist 2’s attempt

to verify with a high level government official information the defendant had provided from

Intelligence Report 1. Id. at ¶ 15; PSR at 22; see also Redacted April 2018 Twitter Exchange2

(Ex. A). Twice during the conversation, the defendant characterized the government denial as

“weird” based on the information he had seen in Intelligence Report 1. See Redacted Twitter

Exchange at 2-3.

          Journalist 1 raised the idea of introducing the defendant to Journalist 2 during the same

April 2018 Twitter conversation. Id. at 3. Journalist 1 asked if the defendant would be willing to

speak with Journalist 2 on a certain topic. Id. The defendant responded to Journalist 1 that “[i]f

helping her helps you, I’m down. I just want to see my bubs progress.” Id.

          Following the April 2018 Twitter exchange, the defendant ran search terms related to the

topic of Intelligence Report 1 on a classified government computer system. SOF at ¶ 16; PSR at

¶ 23. Several hours after running the searches, the defendant spoke with Journalist 1 for seven

minutes. Id. A few hours after the call with Journalist 1, the defendant spoke with Journalist 2 for


2
    The unredacted Twitter exchange has been provided as Class’d Ex. 7 to Gov’t Class’d Add.

                                                         3
    Case 1:19-cr-00304-LMB Document 47 Filed 06/11/20 Page 4 of 23 PageID# 175



over half an hour, before again speaking briefly with Journalist 1. Id. Half an hour after the back-

to-back calls with both journalists, Journalist 1 published Article 1. Id. After publication of Article

1, Journalist 1 posted a Tweet with a link to the article. SOF at ¶ 17; PSR at ¶ 24. The defendant

then “retweeted” Journalist 1’s Tweet, meaning he posted the content, including the link to the

article containing classified NDI, to his own Twitter feed. Id.

         On September 24, 2019, the defendant sent a text to Journalist 2 stating, “Hi hi. If you’ve

got time give me a call, otherwise we can chat tomorrow! I know it’s late, sorry!” See Sept. 24,

2019 Text Message (Ex. B). During a subsequent telephone call between the defendant and

Journalist 2, recorded pursuant to court authorized Title III monitoring of the defendant’s mobile

phone, the defendant brought up a topic the pair had not previously discussed:

                  Journalist 2: Um, what’s going on at work?

                  Defendant: Uh, well it’s nothing to do with, like what I cover, per usual but

                  um, it’s, so it’s about, still like [Intelligence Report 2 & 3].

                  [. . .]

                  Defendant: I don’t know if that would be of interest to you but I thought . . .

                  Journalist 2: It’s definitely of interest[.]

See Redacted Transcript of Sept. 24, 2019 Telephone Call 3 (“Redacted Sept. 24 Call. Tr.”) at 2

(Ex. C). The defendant then proceeded to disclose NDI classified at the SECRET level to

Journalist 2 during their phone conversation. See Unredacted Transcript of Sept. 24, 2019

Telephone Call (Class’d Ex. 8 to Class’d Gov’t Add.); Classified Recording of Sept. 24, 2019 Call

(Class’d Ex. 8a).




3
  A classified unredacted version of the transcript, along with an audio recording of the call, have been provided to
the Court and defense counsel as Classified Exhibits 8 and 8a to the Government’s Classified Addendum.

                                                         4
 Case 1:19-cr-00304-LMB Document 47 Filed 06/11/20 Page 5 of 23 PageID# 176



       Between March 1, 2018, and October 8, 2019, the defendant spoke with Journalist 1 by

telephone at least 630 times and the pair exchanged at least 57 text messages. SOF at ¶ 22; PSR

¶29. From mid-2018 to late September 2019, the defendant orally transmitted TOP SECRET NDI

to Journalist 1 on at least 12 separate occasions. SOF at ¶ 13; PSR at ¶ 20. During the same time

period, he orally transmitted SECRET NDI to Journalist 1 at least four times. Id. Between mid-

2018 and October 2019, on at least two separate occasions, the defendant confirmed the accuracy

of NDI classified at the SECRET and TOP SECRET levels that someone else had previously

provided to Journalist 1. SOF at ¶ 20; PSR at ¶ 27. In addition to passing and confirming the

accuracy of NDI, the defendant conducted searches on classified government computer systems

regarding topics he discussed with Journalist 1 and Journalist 2 on at least 30 separate occasions

throughout 2018. SOF at ¶ 18; PSR at ¶ 25. Some of those searches were outside the scope of the

defendant’s job responsibilities and conducted in response to a specific request for information

from one of the journalists. SOF at ¶ 19; PSR at ¶ 26. Throughout the time the defendant was

passing NDI, confirming the accuracy of NDI passed by others, and running targeted searches at

the journalists’ behest, he knew he was not authorized to share classified information with either

journalist. SOF at ¶ 24; PSR at ¶ 31.

       Separate and apart from the defendant’s illegal disclosures of classified NDI to members

of the media, the defendant was also passing classified NDI to a foreign consultant (“Consultant

1”). See SOF at ¶ 25; PSR at ¶ 32. Consultant 1 worked for an overseas consulting group focused

on counterterrorism issues. Id. On at least two occasions, the defendant transmitted classified

NDI to Consultant 1, knowing that he was not authorized to transmit NDI to Consultant 1. SOF

at ¶¶ 25-26; PSR at ¶¶ 32-33.




                                                5
 Case 1:19-cr-00304-LMB Document 47 Filed 06/11/20 Page 6 of 23 PageID# 177



III.   APPLICABLE LAW AND GUIDELINES CALCULATION

       The advisory guidelines range, as calculated pursuant to the USSG is not binding upon the

Court and instead constitutes a “starting point and initial benchmark” in the sentencing analysis.

Gall v. United States, 552 U.S. 38, 49-50 (2007). Nonetheless, “a court of appeals may apply a

presumption of reasonableness to a sentence imposed by a district court within a properly

calculated guideline range . . . .” USSG Manual, published November 1, 2018, at 14 (citing Rita

v. United States, 551 U.S. 338 (2007)). After ensuring that the advisory guideline range is properly

calculated, the Court must consider whether a sentence within that range serves the factors and

purposes set forth in 18 U.S.C. § 3553(a). See United States v. Moreland, 437 F.3d 424, 432 (4th

Cir. 2006). If it does not, the Court must determine whether grounds for a departure exist under

the guidelines or pertinent case law and apply them, as appropriate. Id.; see also United States v.

Tucker, 473 F.3d 556, 560-61 (4th Cir. 2007) (consider departure ground before imposing

variance). If, following that analysis, the Court still deems a sentence within the advisory

guidelines range to be inadequate, the Court may further vary, above or below, that advisory range

until it reaches a sentence that best serves the statutory sentencing factors and purposes. See

Moreland, 437 F.3d at 432. Finally, the Court must state its reasons for imposing such a sentence,

taking care to explain the reasons for any departure or variance. Id.; see also 18 U.S.C. §

3553(c)(2).

       In this case, the probation officer and the government agree that the sentencing guidelines

recommend a sentence of 120 months’ imprisonment. See PSR at ¶ 87. The base offense level of

35 is based on the defendant’s conviction for the oral, willful transmission of TOP SECRET NDI,

in violation of Title 18, United States Code, Section 793(d). USSG § 2M3.1; see also Plea

Agreement at 4.a. [Dkt. 41]. With a two-level decrease for acceptance of responsibility (USSG §


                                                 6
 Case 1:19-cr-00304-LMB Document 47 Filed 06/11/20 Page 7 of 23 PageID# 178



3E1.1(a)) and a two-level increase for abuse of a position of trust (USSG § 3B1.3), the resulting

offense level is 35. Based on the defendant’s assistance “in the investigation [and] prosecution of

his own misconduct by timely notifying authorities of his intention to enter a plea of guilty,” the

government hereby moves this Court for an additional one level decrease. See USSG § 3E1.1(b).

With the additional one-level reduction, the defendant’s base offense level is 34. The defendant

has no prior criminal history, resulting in a Criminal History Category of I. The associated

sentencing guidelines range is 151-188 months, well above the statutory cap of 120 months for the

offense of conviction.

       The defendant does not dispute that the abuse of position of trust enhancement applies here.

See Plea Agreement ¶ 4.a. [Dkt. 41]. The defendant used information he obtained while working

in a sensitive government position. Courts in this district and the Fourth Circuit have previously

applied the abuse of position of trust enhancement in similar circumstances. United States v. Ford,

288 F. App’x. 54, 61 (4th Cir. 2008) (finding no error in application of abuse of position of trust

enhancement for 18 U.S.C. § 793 conviction because defendant’s “abuse of his position of public

trust contributed significantly to his commission of the offense. [The defendant] simply would not

have been able to commit the offense of retaining classified documents without permission if he

had not held a top secret security clearance. . . .”); United States v. Mallory, Case No. 1:17-cr-154,

Dkt. 280, at 16 (E.D. Va. July 30, 2019) (Ellis, J.) (“He only retained the information because of

the position of trust that he held at the time that he was employed by the agency.”); United States

v. Pitts, 973 F. Supp. 576, 584 (E.D. Va. 1997) (Ellis, J.) (increasing abuse of position of trust

enhancement by one additional level for former FBI agent convicted of violating 18 U.S.C. § 794

who “held a special position of awesome responsibility and trust [and] was supposed to safeguard

this nation from foreign espionage activity” but who “[i]nstead . . . betrayed his country by


                                                  7
 Case 1:19-cr-00304-LMB Document 47 Filed 06/11/20 Page 8 of 23 PageID# 179



engaging in the very activity that he was sworn to protect the nation against”), aff’d, 176 F.3d 239,

245 (4th Cir. 1999) (affirming district court’s enhancement where “abuse of trust was

extraordinary”); see also United States v. Albury, Case No. 0:18-CR-67, Dkt. 58, at 14 (“The abuse

of trust adjustment reflects that [the defendant] used his position as an FBI agent and his security

clearance to facilitate the crime in a significant way.”); United States v. Winner, Case No.1:17-34,

Dkt. 324, at 7 (S.D. Ga. Aug. 23, 2018) (agreement by both parties as to applicability of abuse of

position of trust enhancement in media leak case charging violation of 18 U.S.C. § 793(e)).

       Here, the guidelines calculation of 151-188 months exceeds the statutory maximum penalty

for 18 U.S.C. § 793(d) of 10 years’ imprisonment. Thus, the USSG calculation for the defendant

is the statutory maximum of 120 months. See USSG § 5G1.1(a). Based on the further information

in the government’s sealed filing, and application of the 18 U.S.C. § 3553(a) factors below, a

sentence of 108 months—nine years—is appropriate here.

IV.    A 108-MONTH SENTENCE IS APPROPRIATE

       B.      18 U.S.C. § 3553(a) Factors Support a 108-Month Sentence

       In addition to the sentencing guidelines range, the factors for the district court to consider

at sentencing include: (1) the history and characteristics of the defendant; (2) the nature and

circumstances of the offense; (3) the important need for the sentence to reflect the seriousness of

the crime and deter future criminal conduct; and (4) the need to avoid unwarranted sentencing

disparities. 18 U.S.C. § 3553(a).

               1.      History and Characteristics of the Defendant

       The defendant is a 31-year-old former counterterrorism intelligence analyst. The defendant

worked in the intelligence community for over three years, first as a cleared defense contractor

and later as a full-time DIA intelligence analyst. The defendant was a sophisticated intelligence


                                                 8
 Case 1:19-cr-00304-LMB Document 47 Filed 06/11/20 Page 9 of 23 PageID# 180



professional, who had received extensive training in the proper handling of classified information.

See, e.g., SOF at ¶ 6; PSR at ¶ 13. Based on his training and work as an intelligence analyst, the

defendant knew the potential harm to the national security that could result from the unauthorized

disclosure of classified NDI. SOF at ¶¶ 6-7; PSR at ¶¶ 13-14. In particular, the defendant knew

that the unauthorized disclosure of SECRET information had the potential to cause serious harm

to the national security and that the unauthorized disclosure of TOP SECRET information had the

potential to cause exceptionally grave damage to the national security. SOF at ¶ 6; PSR at ¶ 13.

Despite this understanding, the defendant knowingly and repeatedly disclosed to multiple

individuals, including two journalists, information that could be damaging to the United States and

used to the advantage of this country’s adversaries.

                2.      Nature and Circumstances of the Offense

        The defendant’s conduct was purposeful and ongoing.                  Over the course of an

approximately 17-month period, the defendant transmitted classified NDI to members of the media

at least 17 times, including at least 12 instances of passing NDI classified at the TOP SECRET

level. SOF at ¶¶ 13, 21; PSR at ¶¶ 20, 28. Based on his training, the defendant knew that the

unauthorized transmission of TOP SECRET information can reasonably be expected to cause

exceptionally grave damage to the national security of the United States. See SOF at ¶¶ 3, 6; PSR

at ¶¶ 10, 13. In addition, the defendant was, at times, confirming the accuracy of classified NDI

Journalist 1 and Journalist 2 had learned elsewhere. SOF at ¶ 20; PSR at ¶ 27. Such confirmation

as to the accuracy of classified government NDI is, in and of itself, a violation of the Espionage

Act. See, e.g., Alfred A. Knopf, Inc. v. Colby, 509 F.2d 1362, 1370 (4th Cir. 1975) (“It is one thing

for a reporter or author to speculate or guess that a thing may be so or even, quoting undisclosed

sources, to say that it is so; it is quite another thing for one in a position to know of it officially to


                                                    9
Case 1:19-cr-00304-LMB Document 47 Filed 06/11/20 Page 10 of 23 PageID# 181



say that it is so.”); cf. Simmons v. U.S. Dep’t. of Justice, 796 F.2d 709, 712 (4th Cir. 1986)

(“[R]elease from an official source naturally confirms the accuracy of the previously leaked

information and may damage the nation’s standing even when unofficial parties have previously

disclosed the documents.”). Above and beyond passing to and confirming the accuracy of

classified NDI for Journalist 1 and Journalist 2, the defendant further disseminated the

unauthorized disclosures by re-Tweeting Journalist 1’s articles on Twitter. See SOF at ¶¶ 11, 17.

Thus, the defendant further violated the trust placed in him as a clearance holder by assisting in

disclosing the compromised NDI more broadly to both the American public and our adversaries

worldwide.

       The highly sensitive material the defendant was passing to the two journalists largely fell

outside the scope of his job duties, much of it relating to the weapons capabilities of certain foreign

countries. Thus, to facilitate the transfer of information that had the potential to do exceptionally

grave damage to our nation’s security, the defendant was conducting searches on classified

government systems—systems he only had access to due to the trust placed in him by his

government as a clearance holder. In fact, on at least 30 separate occasions in 2018 alone, the

defendant ran classified searches on the same topic about which Journalist 1 was writing during

the same time period. See SOF at ¶¶ 16, 18; PSR at ¶¶ 23, 25. Even more troubling, the defendant

admits that, at times, he used his special access to sensitive NDI to run classified searches at the

specific behest of either Journalist 1 or Journalist 2. SOF at ¶ 19; PSR at ¶ 26. Records show that

the defendant would sometimes leave his duty station in a Sensitive Compartmented Information

Facility (“SCIF”) during work hours in order to call Journalist 1 and Journalist 2 to relay

information he learned by searching classified government systems. Cf. SOF at ¶ 16; PSR at ¶ 23.

       The defendant appears to have been motivated to betray the trust placed in him by this


                                                  10
    Case 1:19-cr-00304-LMB Document 47 Filed 06/11/20 Page 11 of 23 PageID# 182



country by a desire to help a journalist with whom he was romantically involved. See, e.g., SOF

at ¶ 15; PSR at ¶ 22. For example, during the April 2018 Twitter exchange with Journalist 1, when

asked whether he would be willing to start engaging with Journalist 2, the defendant responded

“[i]f helping her helps you, I’m down. I just want to see my bubs progress.” See April 2018

Twitter Exchange at 3 (Ex. A). Given the hybrid nature of the defendant’s relationship with

Journalist 1 – both a source of NDI and a romantic interest – it is unsurprising that the defendant

and Journalist 1 were in frequent contact. In fact, between March 1, 2018 and October 8, 2019,

the defendant participated in at least 630 phone calls and exchanged at least 57 text messages with

Journalist 1. SOF at ¶ 22; PSR at ¶ 29. As to Journalist 2, however, the defendant himself admits

that their relationship was limited solely to discussion of topics Journalist 2 was investigating.

SOF at ¶ 23; PSR at ¶ 30. Given this, the frequency of communications between the defendant

and Journalist 2 is notable. Over the course of less than 17 months, the defendant and Journalist

2 exchanged at least 151 text messages and participated in at least 34 voice-to-voice calls. 4 Id.

Again, these 185 known communications between the defendant and Journalist 2 were solely for

the purpose of discussing topics Journalist 2 was investigating for potential publication.

         The government often notes in cases involving disclosure of classified NDI to the media

that these cases are so harmful because the disclosure is not really made just to the media. When

our nation’s secrets are published, in print or online, those secrets are made available to all of our

adversaries. In fact, a foreign military officer from Russia confirmed as much when he wrote “I was

amazed—and Moscow was very appreciative—at how many times I found very sensitive information

in American newspapers. In my view, Americans tend to care more about scooping their competition



4
  The defendant was speaking with Journalist 2 on not only her mobile telephone but also on at least two landlines
associated with media outlets. Thus, it is possible Journalist 2 communicated with the defendant from other numbers
of which the government is not aware in addition to these three referenced telephone lines.

                                                       11
    Case 1:19-cr-00304-LMB Document 47 Filed 06/11/20 Page 12 of 23 PageID# 183



than about national security, which made my job easier.” Stanislav Lunev, Through the Eyes of the

Enemy 135 (Regnery Publishing, Inc.) (1998).           Former Central Intelligence Agency (“CIA”)

Director George Tenet confirmed the risk created by broad dissemination of our nation’s secrets:

          I just need to reinforce that when you throw this [classified] information out, it often
          appears innocuous to someone who’s leaking information. That’s not the prism to
          look at it in. It’s the adversary’s counterintelligence. And his ability to put together
          the pieces of the puzzle that put at risk your human operations, your technical
          operations, your analytical products, and jeopardizes investment that we’ve made
          to protect the American people.

Hearing before the Senate Select Committee on Intelligence: Current and Projected National

Security Threats to the United States, S. Hrg. 106–580, p. 158 (February 2, 2000). 5 This sentiment

was echoed a few years later by a subsequent CIA Director, Porter J. Goss, who also underscored

the damage caused by leaks of classified information:

          [F]or all the successes we have had and the advances we have made, serious and
          unnecessary damage has been caused by media leaks. Unauthorized disclosure of
          classified information threatens the survivability of the sources and methods that
          we depend upon. We have lost opportunity, if not capability, because of
          irresponsible leaks and this has made it easier for our enemies.

Hearing Before the Senate Select Committee on Intelligence: Current and Projected National

Security Threats to the United States, S. Hrg. 109-363, p. 5 (March 17, 2005). 6

          In cases of unauthorized disclosure of NDI to the media, the government need not show

there was actual harm to the national security from the defendant’s unauthorized disclosure to meet

its burden of showing the information was, in fact, NDI; rather, the government must show there

was the potential for harm to the national security. See, e.g., United States v. Morison, 844 F.2d

1057, 1071 (4th Cir.1988). Here, however, the government can show actual harm. See Gov’t

Class’d Add. As laid out in the classified declaration appended to the Government’s Classified


5
    Available at https://www.govinfo.gov/content/pkg/CHRG-107shrg82338/html/CHRG-107shrg82338.htm.
6
    Available at https://www.govinfo.gov/content/pkg/CHRG-109shrg27088/html/CHRG-109shrg27088.htm.

                                                    12
Case 1:19-cr-00304-LMB Document 47 Filed 06/11/20 Page 13 of 23 PageID# 184



Addendum, the defendant’s choice to betray his oath to his country had real consequences and

caused actual harm to the safety of this country and its citizens. See Class’d Ex. 6.

       In addition to the illegal disclosures to the media, the defendant was also passing classified

NDI to a foreign consultant, Consultant 1, without authorization. Over the course of over 20

months, the defendant passed classified NDI to Consultant 1 on at least two occasions. SOF at ¶

26. The classified NDI related to counterterrorism intelligence the defendant was privy to because

of his role as an intelligence analyst and the trust the government placed in him in that role. See

Class’d Gov. Add. During one exchange, after the defendant told Consultant 1 he had seen footage

of a certain event, Consultant 1 joked “unclassified? LMAO.” The defendant replied “Hahah

good try.” See Redacted February 2019 Messages (Ex. D); Classified February 2019 Messages

(Class’d Ex. 9). In a separate exchange, Consultant 1 confirmed he had received valuable

information from the defendant in the past:

               Frese: Nothing from our field guys yet, annoyingly.

                       Re: [redacted] that’s interesting. I want to know more haha, but I
                       want to be able to give you something good in return. I’ve been
                       the lucky one in this exchange my friend.

               Consultant 1: You’ve been very helpful more than once bro.

See Redacted August 2019 Consultant 1 Exchange (Ex. E); see also Classified August 2019

Messages (Class’d Ex. 10). These sample exchanges show an ongoing relationship in which the

defendant was trading U.S. government information with a foreign national. The tone of the

conversations show the defendant’s complete nonchalance in compromising information he was

only privy to because of the trust placed in him as a clearance holder.

       The defendant may argue that, in passing classified NDI to Consultant 1, he strategically

chose NDI he knew was to be made public imminently. That attempt at minimization fails in light


                                                13
    Case 1:19-cr-00304-LMB Document 47 Filed 06/11/20 Page 14 of 23 PageID# 185



of the regimented rules for the classification and declassification of government information. See

Executive Order No. 13526,7 “Classified National Security Information.”                  The current

classification system is an executive function, governed by Executive Order No. 13526, 75 Fed.

Reg. 707 (Dec. 29, 2009), which “prescribes a uniform system for classifying, safeguarding, and

declassifying national security information.” United States v. Morison, 844 F.2d 1057, 1074 (4th

Cir. 1988). Executive Order 13526 describes the policies and procedures by which information

essential to the nation’s security and foreign relations is protected from unauthorized use,

dissemination, handling and storage.              Pursuant to that Executive Order, only an Original

Classification Authority (“OCA”) may classify or declassify national security information.

Executive Order 13526 at Sec. 1.3; cf. El-Masri v. United States, 479 F.3d 296, 305 (4th Cir. 2007)

(quoting United States v. Marchetti, 466 F.2d 1309, 1318 (4th Cir. 1972)) (“‘[T]he courts, of

course, are ill-equipped to become sufficiently steeped in foreign intelligence matters to serve

effectively in the review of secrecy classifications . . . .’”); United States v. Smith, 750 F.2d 1215,

1217 (4th Cir. 1984) (“[T]he government . . . may determine what information is classified. A

defendant cannot challenge this classification. A court cannot question it.”); United States v.

Kiriakou, 1:12-cr-00127-LMB, Dkt. 62 (E.D. Va. Aug. 8, 2012) (“[T]he classification system is

the purview of the executive branch[.]”) (citation omitted). This is because an OCA makes

determinations as to what is classified, and what may safely be declassified and disseminated

outside the government, based on his or her unique position of access to this country’s full

intelligence holdings. See DIA Decl. at ¶ 3(c) (Class’d Ex. 11). Individual intelligence analysts

are not privy to this important, broader picture. Id.

          The defendant is not and has never been an OCA. While he may have believed himself an


7
    Available at https://www.archives.gov/isoo/policy-documents/cnsi-eo.html.

                                                        14
Case 1:19-cr-00304-LMB Document 47 Filed 06/11/20 Page 15 of 23 PageID# 186



expert on certain topics based on the snapshot of information he reviewed, the defendant did not

have access to the broader information OCAs digest in order to properly asses the risk of harm

from the disclosure of specific national security information. The fact that the defendant believed

the NDI he passed to Consultant 1 would imminently become public does not justify his behavior.

The defendant was not part of or privy to the high-level decisions as to operations on the ground

or how and when NDI would be released. As the defendant himself knew from his extensive

training, even where an event on the ground has actually occurred and is, thus, known to the public,

certain aspects of the United States government’s interest in the event may remain classified. See

id. at ¶ 6. Release of such classified NDI could alert our adversaries to our country’s operational

priorities and collection abilities. Such unauthorized disclosures jeopardize the USIC’s ability to

collect intelligence and thereby increase risks for our troops on the ground. Id. The defendant’s

decision to disclose NDI to Consultant 1 was not his to make. In making the unauthorized

disclosures to Consultant 1, the defendant not only disregarded his extensive training, he created

real risk for this country and its citizens.

                3.      Need to Reflect Seriousness of Offense and Deter Future Criminal
                        Conduct

        As this Court noted at the defendant’s change of plea hearing, this particular crime is one

for which general deterrence is of the utmost importance. Clearance holders – those trusted with

the most sensitive secrets of our country’s defense apparatus – need to understand that the

government will find, prosecute, and punish those who violate the trust placed in them. As the

Department of Justice has made public in response to Freedom of Information Act (“FOIA”)

requests, recent years have seen an uptick in the number of media leak referrals from United States

Intelligence Community (“USIC”) agencies.            See, e.g., Steven Aftergood, Secrecy News,

Federation of American Scientists (Apr. 8, 2019) (44 referrals to DOJ of classified leaks in 2009

                                                15
    Case 1:19-cr-00304-LMB Document 47 Filed 06/11/20 Page 16 of 23 PageID# 187



vs. 120 in 2017).8 The USIC makes such referrals after recognizing its information in open source

media publications. Given this increase in volume of media leak investigation referrals, sentences

need to reflect the seriousness of the conduct – jeopardizing the very safety of the American people

– in order to deter clearance holders who might entertain passing classified NDI to members of the

media or others not authorized to receive it. Accordingly, general deterrence counsels in favor of

a 108-month sentence.

           The specific facts of this defendant’s conduct are particularly egregious. The defendant

was passing classified NDI to the media, regularly and unceasingly, over the course of well over

a year. And there was no end in sight. In fact, as noted above, for the September 24, 2019

telephonic transmission of NDI to Journalist 2, recorded pursuant to a Title III wiretap, the

defendant, not the journalist, initiated the contact. See Sept. 24, 2019 Text Message (Ex. B).

Further, on that September 24, 2019 call, the defendant raised a new topic with Journalist 2,

showing that he was not only taking taskings from the journalists, but also affirmatively shopping

new sensitive NDI to them unbidden. See Redacted Sept. 24, 2019 Call Tr. (Ex. C); see also

Classified Sept. 24, 2019 Call Tr. (Class’d Ex. 2).

                    4.       Avoidance of unwarranted sentencing disparities

           A final sentencing factor to consider is the “need to avoid unwarranted sentencing

disparities among defendants with similar records who have been found guilty of similar conduct.”

18 U.S.C. § 3553(a)(6). It is difficult to make comparisons to other cases involving unauthorized

disclosures of classified NDI to the media, however, because there have been few such cases

prosecuted in federal courts. The issues presented by trying a case involving classified information

are complex; and their final resolution, whether by the trial court or on appeal, is uniquely difficult


8
    Available at https://fas.org/blogs/secrecy/2019/04/leaks-surge/.

                                                           16
Case 1:19-cr-00304-LMB Document 47 Filed 06/11/20 Page 17 of 23 PageID# 188



to predict. See Kiriakou Sentencing Tr., Case No. 12-cr-00127-LMB, 20:23-21:3 [Dkt. 130] (“I

recognize the difficulty the government has in prosecuting these types of cases. They have to

balance the potential danger of disclosure of very sensitive information when deciding how to

proceed[.]”); see also United States v. Kim, 808 F. Supp. 2d 44, 55 (D.D.C. 2011) (observing that

there has been a “dearth of prosecutions” under Section 793(d) “most likely” because of the

“difficulty in establishing such a violation, combined with the sensitive nature of classified

information and the procedures that must be followed in using such information in trial”). An

adverse determination concerning the handling of classified information at trial can severely

hamper, if not end, a § 793 prosecution.

       This Court has presided over two such prosecutions – both involving disclosures that

occurred over a decade ago. See Indictment, United States v. Sterling, Case No. 1:10-cr-00485-

LMB [Dkt. 1] (charging passage of classified NDI occurring from 2003 into 2006); Indictment,

United States v. Kiriakou, Case No. 12-cr-00127-LMB [Dkt. 22] (charging passage of classified

NDI occurring in 2008 and 2009). In Sterling, the defendant was sentenced to 42 months’

imprisonment following a trial and conviction by a jury. See Sterling Sentencing Tr., Case No.

1:10--cr-00485-LMB [Dkt. 475], at 26:5-7. The Kiriakou prosecution ended with the parties

entering a plea agreement with a binding agreed-upon sentence of 30 months pursuant to Federal

Rule of Criminal Procedure 11(c)(1)(C). See Kiriakou Sentencing Tr., Case No. 12-cr-00127-

LMB, 20-21 [Dkt. 130]. This Court has previously commented on the insufficiency of Kiriakou’s

30-month sentence, stating during the Sterling sentencing:

       I also said during [the Kiriakou] sentencing that I was troubled by the fact that the
       identity of an agent was disclosed, and had I not agreed -- and I did agree for the
       various reasons that we often have in these types of cases where you’re balancing
       the disclosure problems that the government has against being able to have the case
       go forward -- I would have probably sentenced him higher, because there is in my
       view no more critical secret than the secret of those people who are working on

                                                17
    Case 1:19-cr-00304-LMB Document 47 Filed 06/11/20 Page 18 of 23 PageID# 189



          behalf of the United States government in covert capacities, even more than the
          program itself.

Sterling Sentencing Tr. at 24:8-18; see also Kiriakou Sentencing Tr. at 21:3-6 (“I think 30 months

is, frankly, way too light because the message has to be sent to every covert agent that when you

leave the agency, you can’t just start all of a sudden revealing the names of the people with whom

you worked.”).

          Times have changed significantly since the Sterling and Kiriakou prosecutions. The term

social media had yet to become part of the mainstream vernacular when Sterling and Kiriakou

were breaking their oaths to the United States. Facebook was not even launched until a year into

the charged conduct in Sterling. See This Day in History: February 4, 2004 (launch of Facebook.)9

Now, conversely, Facebook is joined by a multitude of online platforms, all able to transmit

information around the globe in seconds. Articles “go viral” in a way that could scarcely have

been dreamed of in 2003. In fact, the defendant here utilized Twitter’s direct messaging feature

to communicate with both Journalist 1 and Consultant 1 as part of his ongoing disclosure of

classified NDI to both. The defendant also “retweeted” links to Journalist 1’s articles containing

classified NDI, thus assisting in further dissemination of the unauthorized disclosure of our

nation’s secrets.

          In addition to the advent of social media, most mainstream media outlets now include all

of their print content on their websites, allowing instantaneous access to users all over the world,

often at no cost. Thus, our foreign adversaries need not even go to the trouble of tasking someone

to purchase a physical newspaper to be able to mine our news outlets for NDI. Perhaps this

collision of online media content and social media is in part to blame for the notable uptick in



9
    Available at https://www.history.com/this-day-in-history/facebook-launches-mark-zuckerberg.

                                                        18
 Case 1:19-cr-00304-LMB Document 47 Filed 06/11/20 Page 19 of 23 PageID# 190



media leak investigation referrals to the Department of Justice since the Sterling and Kiriakou

prosecutions. The fact is, in 2017 there were 120 media leak referrals to the Department of Justice,

compared to 44 in 2009. See Secrecy News.10 While 2018 saw a dramatic drop in that number,

the 2018 figure was still double that of the 2009 number. Id. In a time when illicit passage of NDI

is all too easy, sentences for this conduct need to reflect the seriousness of the betrayal to the

American people in order to serve as effective deterrence to would-be leakers.

           Given the changes to the nature of media and disclosures since the Sterling and Kiriakou

cases, more recent prosecutions serve as better markers as to sentencing here. In 2017, Reality

Winner was charged with a single count of willful retention and transmission of NDI classified at

the TOP SECRET level to an online news outlet. See Indictment, United States v. Winner, Case

No. 1:17-cr-00034-JRH-BKE [Dkt. 13]. Winner was accused of and pleaded guilty to transmitting

a single TOP SECRET intelligence report on a single occasion to an online media outlet. Id. at

Dkt. 324 (Winner Plea Agreement). Pursuant to Federal Rule of Criminal Procedure 11(c)(1)(C)

the Winner plea agreement included an agreed-upon sentence of 63 months’ imprisonment. Id. at

Dkt. 327 (Winner Judgment).

           Just a few months after the Winner sentence, a district court sentenced former Federal

Bureau of Investigation (“FBI”) employee Terry Albury to 48 months’ imprisonment for passage

of NDI classified at the SECRET level to a media outlet.                See Government’s Position on

Sentencing, United States v. Albury, Case No. 0:18-cr-00067-WMW, p. 5 (D. Minn. Oct. 4, 2018)

(base offense level of 24 based on transmission of tangible SECRET NDI) [Dkt. 35]. Albury

admitted to unlawfully retaining certain documents containing NDI over the course of an 18-month

period and passing two of those documents to an online media outlet. Id. at Dkt. 1 (Albury


10
     Available at https://fas.org/blogs/secrecy/2019/04/leaks-surge/.

                                                           19
 Case 1:19-cr-00304-LMB Document 47 Filed 06/11/20 Page 20 of 23 PageID# 191



Information); see also id. at Dkt. 16 (Albury Plea Agreement).

         While the defendant is not charged with the unlawful retention of classified information,

sentences in those cases also provide a useful benchmark here. Sentences in retention cases also

vary. Nonetheless, significant sentences in those cases, where the defendants were not accused of

disclosing any NDI, but rather, of simply improperly retaining such information, bear noting. See

United States v. Ford, 288 F. App’x 54, 60-61 (4th Cir. 2008) (affirming 72-month sentence for

retention of materials classified as Top Secret); United States v. Martin, 1:17-cr-00069-RDB (D.

Md. 2019) (plea pursuant to Fed. R. Crim. P. 11(c)(1)(C) to 108 months of imprisonment for

unlawful retention of materials classified as Top Secret); United States v. Pho, 1:17-cr-00631 (D.

Md. 2018) (sentence of 66 months for unlawful retention of materials classified as Top Secret);

United States v. Marshall, 3:17-cr-1 (S.D. TX 2018) (sentence of 41 months for unlawful retention

of materials classified at the Secret level). Given the sentences in these cases for individuals

convicted of retaining classified NDI, with no further allegation of any dissemination of such

information to any unauthorized person, a sentence here of 108 months is appropriate.

         No disclosure of classified NDI to the media can be characterized as minor. All such

disclosures jeopardize the safety of this country and its people. The defendant’s disclosures in this

case, however, are particularly egregious, even compared to other such violations of the public

trust. Albury received a 48-month sentence for the transmission of SECRET documents. Winner

received a 63-month sentence for a single transmission of a TOP SECRET document. Here, the

defendant himself admits to transmitting TOP SECRET information to Journalist 1 on 12 separate

occasions. SOF at ¶ 13; PSR at ¶ 20. The defendant admits he passed SECRET information to

Journalist 1 on another four occasions.11 Id. This is in addition to the defendant’s transmission of


11
   The government’s analysis of the dates and times of defendant’s telephone calls with Journalist 1 and Journalist 2,
along with the accessing of certain classified reporting, cross-referenced against the timing of Journalist 1’s

                                                         20
Case 1:19-cr-00304-LMB Document 47 Filed 06/11/20 Page 21 of 23 PageID# 192



classified NDI to Consultant 1 on multiple occasions and passage of NDI to Journalist 2 on

September 24, 2019. SOF at ¶¶ 21, 25; PSR at ¶¶ 28, 31. And there is no indication the defendant

would have ever stopped serving as a source of classified information had the FBI not disrupted

his efforts.

        In addition to transmitting classified NDI, the defendant also confirmed that NDI that

Journalist 1 had received from other sources was accurate. SOF at ¶ 20; PSR at ¶ 27. The

defendant also admitted to running searches on classified government systems based on specific

requests from the journalists. SOF at ¶ 19; PSR at ¶ 26. Perhaps most egregious, the September

24, 2019 wiretap interceptions show that the defendant affirmatively reached out to Journalist 2 to

present her with classified NDI on a topic she had not previously asked about. SOF at ¶ 21; PSR

at ¶ 28; see also Sept. 24, 2019 Text Message (Ex. B); Redacted Sept. 24, 2019 Call Transcript

(Ex. C); Classified Sept. 24, 2019 Transcript (Class’d Ex. 8). Thus, the defendant was not simply

being lulled into passing classified NDI. The defendant was choosing to approach a member of

the media with information he knew to be classified at the SECRET level; information he knew

could reasonably be expected to cause serious harm to the national security of this country if made

public. See SOF at ¶¶ 3, 21; PSR at ¶¶ 10, 28.

        In sum, given the gravity and extent of the defendant’s disclosures, the defendant’s

sentence should well-exceed Albury’s 48 months of imprisonment and Winner’s 63 months. A

sentence of 108 months’ imprisonment appropriately reflects the seriousness of the criminal

conduct here and avoids disparities across sentences for violations of 18 U.S.C. § 793.




publication of the same classified NDI the defendant had viewed on classified government systems, support the
inference that the instances of the defendant’s passage of NDI are even higher than the numbers agreed to in the
Statement of Facts.

                                                      21
Case 1:19-cr-00304-LMB Document 47 Filed 06/11/20 Page 22 of 23 PageID# 193



III.   CONCLUSION

       For the foregoing reasons, the government respectfully requests that this Court sentence

the defendant to 108 months’ imprisonment. A nine-year sentence not only comports with the

USSG calculation, but also appropriately reflects the seriousness of the offense and the

exceptionally grave risk of harm the defendant created for this country and its citizens.


Dated: June 11, 2020                                 Respectfully submitted,
                                                     G. Zachary Terwilliger
                                                     United States Attorney

                                              By:    /s/ Jennifer K. Gellie

                                                     Danya E. Atiyeh
                                                     W. Neil Hammerstrom, Jr.
                                                     Assistant United States Attorneys
                                                     United States Attorney’s Office
                                                     2100 Jamieson Avenue
                                                     Alexandria, VA 22314
                                                     Tel: (703) 299-3700
                                                     Fax: (703) 299-3982
                                                     danya.atiyeh@usdoj.gov
                                                     neil.hammerstrom@usdoj.gov

                                                     Jennifer Kennedy Gellie
                                                     Trial Attorney
                                                     National Security Division
                                                     United States Department of Justice
                                                     950 Pennsylvania Ave., NW
                                                     Washington, D.C. 20530
                                                     Tel.: (202) 233-0986
                                                     Fax: (202) 233-2146
                                                     jennifer.gellie@usdoj.gov




                                                22
Case 1:19-cr-00304-LMB Document 47 Filed 06/11/20 Page 23 of 23 PageID# 194



                                  CERTIFICATE OF SERVICE

          I hereby certify that on the 11th day of June 2020, I filed the foregoing with the Clerk of

the Court using the CM/ECF system, which will send an electronic notification to all counsel of

record.


                                                                      /s/
                                                       Jennifer Kennedy Gellie
                                                       Trial Attorney
                                                       National Security Division
                                                       U.S. Department of Justice




                                                  23
